—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered February 21, 1997, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court providently exercised its discretion in denying the defendant’s motion to vacate his plea of guilty (see, CPL 220.60 [3]; People v Ellerbe, 237 AD2d 299). The defendant’s bare assertion that he was coerced by his attorney into entering the plea agreement was flatly refuted by the record of the plea proceeding and does not warrant vacatur of the plea (see, People v Hernandez, 236 AD2d 557; People v Sider, 232 AD2d 666). Since this and the other bases of the defendant’s application to withdraw his plea were facially without merit, no formal evidentiary hearing was necessary (see, People v Billings, 208 AD2d 941; People v Morris, 118 AD2d 595).
The defendant, who pleaded guilty with the understanding that he would receive the sentence which was actually imposed, has no basis to now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816, 817).
The defendant’s remaining contentions are unpreserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636; People v Ramsammy, 246 AD2d 675). Rosenblatt, J. P., Sullivan, Joy and Altman, JJ., concur.